Citation Nr: 1743213	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-36 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from September 1958 to August 1962.  His DD 214 lists his military occupational specialty (MOS) as Supply Administration Man.  He had no foreign or overseas service.  His only listed military decoration was the Good Conduct Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

An October 2016 rating decision, in pertinent part, granted service connection for acne, superficial, with surgical scar, from basal cell carcinoma of the nose, which was assigned an initial 30 percent disability rating, and also granted service connection for a scar of the cheek, status post basal cell carcinoma, which was assigned an initial noncompensable disability rating; all effective July 8, 2016.  

A November 7, 2016 Report of General Information indicates that the Veteran called and requested reconsideration of the effective dates.  The Veteran was sent a letter by the RO, dated November 25, 2016, explaining why the effective dates had been assigned as of July 8, 2016.  

Governing law and regulations require that to initiate an appeal of an RO adjudication, a notice of disagreement (NOD) must be filed and that the NOD must be in writing.  See 38 C.F.R. § 20.201.  Inasmuch as no written NOD has been filed as to the effective dates of July 8, 2016 for the service-connected skin disorders by the October 2016 rating decision, no appeal has been initiated, and so, the Board does not have jurisdiction of such matters.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VCAA notice was intended to be provided prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication, e.g., in a supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case the Veteran was not provided VCAA notice of how to substantiate his claims for service connection for bilateral hearing loss and tinnitus.  Accordingly, he must be provided such notice, following which the claims must be readjudicated, particularly in light of any additionally obtained evidence, such as that which is requested below. 

Additionally, for the reasons set forth as follows, addendum opinions are needed as to the claims for service connection for bilateral hearing loss and tinnitus.  For this purpose, and to facilitate obtaining such an opinion, the evidentiary record in this case is set forth as follows.  

The Veteran contends that his hearing loss and tinnitus are related to his military occupational specialty.  

The service treatment records (STRs) are negative for hearing loss and tinnitus.  The Veteran was never afforded puretone audiometric testing during service, including at entrance into and separation from, service although at those times his hearing of the whispered voice testing was 15/15 in each ear.  There is no report of medical history in conjunction with the examination for separation from service.  

On VA audiology evaluation in September 2015, the Veteran was diagnosed with a bilateral sensorineural hearing loss.  The examiner noted that the Veteran reported that he was exposed to aircraft engines, weapons fire, and vehicle noise during military service.  He did not report any post-service noise exposure, including no recreational noise exposure.  

The examiner stated that the Veteran's hearing loss was at least as likely as not caused by or a result of an event during military service.  It was stated that the Veteran's MOS of Aviation Logistics had a high probability of military-induced acoustic trauma.  The rationale was that the Veteran reported being exposed to jet aircraft engines during military service.  Noise levels associated with jet aircraft engines were known to exceed safe levels and could cause noise-induced hearing loss.  The service entrance and discharge examinations indicated that hearing of the whispered voice was 15/15 in each ear.  However, it was noted that whispered tests were not considered valid measurements of hearing sensitivity because the tests were not frequency specific.  Therefore, significant threshold shifts could not be ruled out.  The Veteran's current audiogram configuration was consistent with noise-induced hearing loss.  Therefore, it was at least as likely as not that the Veteran's current hearing loss was related to military noise exposure.  

With respect to tinnitus, the Veteran reported having recurrent tinnitus, and reported that it began 40 years ago.  The examiner opined that because the Veteran had a diagnosis of a clinical hearing loss, his tinnitus was at least as likely as not a symptom associated with that hearing loss because tinnitus was known to be a symptom associated with hearing loss.  The rationale was the same as that for hearing loss, and it was noted that noise levels associated with jet aircraft engines were known to exceed safe levels and could be a contributing factor in the development of tinnitus.  Therefore, it was at least as likely as not that the Veteran's current tinnitus was related to military noise exposure.  

Subsequently, the examiner was requested to provide an addendum to the report of the September 2015 audiology examination because the examiner had incorrectly reported the Veteran's MOS, as his correct MOS was Supply Administration and Operations, and because the Veteran had not been assigned to an aviation unit.  

In an addendum opinion, later in September 2015, the examiner stated that the claim file was reviewed and that Veteran's reported history of in-service noise exposure was acknowledged.  It was again noted that only whispered voice testing was done at service entrance and discharge and, so, there was "limited" evidence of any significant threshold shifts suggesting acoustic trauma during service.  Having considered the MOS of Supply Administration and Operations as having a low probability for hazardous noise exposure and the reported onset of tinnitus being 40 years ago, i.e., about 1975, and, so, years after service discharge, the Veteran's bilateral hearing loss and tinnitus were less likely as not incurred in or caused by acoustic trauma during service.  

In VA Form 21-4138, Statement in Support of Claim, dated December 7, 2015, the Veteran reported that during service he had not been given hearing protection while at firing ranges or when around airplanes or other equipment.  

In VA Form 21-4138, Statement in Support of Claim, dated August 1, 2016, the Veteran reported that during service he was sent to aviation school for 13 weeks in 1959, and was on the firing range every 6 months in order to maintain weapons qualifications to stand duty and carry his weapon.  

As to this, the Veteran's DD 214 does list his military occupational specialty (MOS) as Supply Administration Man but also shows that, while not assigned to an aviation unit, he was assigned to aviation training for a period of 13 weeks.  

In view of the foregoing, the examiner that conducted the September 2015 audiology evaluation and rendered an addendum opinion later in September 2015 should be requested to render another opinion as to whether it is as likely as not that the Veteran's having been assigned to aviation training for 13 weeks during service, together with any other possible noise exposure such as having to qualify on a firing range, caused or contributed to the development of the Veteran's bilateral hearing loss and his tinnitus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take the appropriate steps to issue the Veteran the appropriate VCAA notice informing him of how to substantiate his claims for service connection for bilateral hearing loss and tinnitus.  

2.  Forward the case to the examiner that conducted the September 2015 audiology evaluation and rendered the addendum opinion later in September 2015 for the purpose of obtaining an additional addendum opinion.  

If the individual that that conducted the September 2015 audiology evaluation and rendered the addendum opinion later in September 2015 is not available, another qualified individual should be requested to render an opinion addressing the matters below.  

In either event, the individual rendering such addendum opinion should have access to the Veteran's electronic records.  

That person should be requested to render an addendum opinion which specifically notes that the Veteran's DD 214 demonstrates that he underwent aviation training for 13 weeks during military service.  

That person should be requested to render an opinion as to whether it is as likely as not that the Veteran's having been assigned to aviation training for 13 weeks during service, together with any other possible in-service noise exposure such as having to qualify on a firing range, caused or contributed to the development of the Veteran's bilateral hearing loss and his tinnitus.  

All diagnoses or opinions expressed should be in terms of the degree of probability, i. e., is it as likely as not that the alleged relationship exists.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence. 
If the claims remain denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

